Notice of Pre-AIA  or AIA  Status
1. 	This action is responsive to the filing of a non-provisional application on  06/22/2022. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. 	Claims 1-20 are pending. 

Claim Rejections - 35 USC § 102
3. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4. 	Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by May et al. U.S. Publication No. 20130047123 published Feb. 21, 2013

In regard to Independent claim 1,  May teaches a label display method, applied to a feed display interface comprising:

displaying, in a process of displaying a feed stream, a label selection control on the feed display interface, wherein the label selection control corresponds to at least one label (See Para 41, 44, 92 (fig.1) of displaying a stream in a ring guide where the asset is represented in a ring of text, thumbnails and icons. The Asset is displayed in a preview form that when selected plays the content (Para 43). As shown in fig. 10, each cell contains a label (e.g. football, wrestling, fitness, golf, hockey, etc.). May teaches each cell is populated with a title or label , an ID and metadata as well as the content from the feed (See Para 73, 94 and 126). As stated the rings can be populated automatically with titles from attributes of the content. See also figure 11, as an eyebrow graphic is provided with a selectable cell label or name (para 113).. 

receiving selection information inputted by a user through performing a selection operation on the at least one label (See Para 43, selection on the cell causes access to the content) (See also Para 49-50) (See also Para 104). 

acquiring a-recommended—feed recommended information corresponding to the selection information (See Para 96-100); and

displaying the recommended feed recommended information on the feed display interface (See Fig. 10-13, 15, 22b, Para 76, 78, 96, 120, 124-125, 176). As shown May teaches displaying recommended information on the feed interface or ring guide.

With respect to dependent claim 2,  May teaches the method wherein the displaying, in the process of displaying the feed stream, the label selection control on the feed display interface, comprises: displaying, in response to detecting that an operation of the user on the displayed feed stream meets a label display trigger condition, the label selection control on the feed display
Interface (See Para 43, the user highlights the specific cell and then it is selected (see also Para 49-53, or through spiral navigation (Para 53) or (para 104). Meaning May determines the user has provided the correct input on a cell to cause it to activate and display the content. 

With respect to dependent claim 3  May teaches the method wherein the displaying, in the
process of displaying the feed stream, the label selection control on the feed display interface,
comprises displaying the label selection control on an i-th piece of information, where I is a preset
number (See(See Para 43, the user highlights the specific cell and then it is selected (see also Para 49-53, or through spiral navigation (Para 53) or (para 104). May teaches the preset is a specific input on the device based on the ID of the cell and where the ith cell can be titled as each cell in a ring and subrings can have different titles and feeds (See Fig. 10-13, Para 114 with an alpha entry for the cell as a number) 

With respect to dependent claim 4,  May teaches the method wherein the receiving the selection
information inputted by the user through performing the selection operation on the at least one
label further includes displaying, in response to determining that a first selection operation on a label corresponding to the label selection control is completed, a sub-label corresponding to the label selected by the user; and receiving selection information inputted by the user through a second selection operation on the sub-label (See Para 51-57 and Fig 10, 14, 16a-16b). As explained may allows for a cell to have a sub-cell or nth subring that is activated in a cell to cause navigation to additional rings that correspond to the initially selected title or label (See also Para 114) . 

With respect to dependent claim 5,  May teaches the method wherein the method further
comprises displaying, in response to detecting that an operation of the user on the 
recommended information meets a sub-label display trigger condition, a sub-label selection
control on the feed display interface, wherein the sub-label selection control corresponds to at
least one sub-label. (See Para 43, the user highlights the specific cell and then it is selected (see also Para 49-53, or through spiral navigation (Para 53) or (para 104).

With respect to dependent claim 6,  May teaches the method wherein, before the receiving the selection information inputted by the user through performing the selection operation on the at least one label, the method further comprises adjusting, in response to detecting the selection operation on the at least one label, a display style of a selected label (See cell 11, Fig 10, the label style changes to a center displayed instead of bottom displayed label). In the alternative, May teaches different transition graphics can be displayed upon selection (Para 111-113)

With respect to dependent claim 7,  May teaches the method herein the method further comprises: displaying, in response to detecting the selection operation on the at least one label, a first control, wherein the first control is configured to trigger an operation of finishing selection (See Para 52-52, after preview the content is displayed upon selection of the cell) (See also Para 101-140). 

With respect to claims 8-14, claims 8-14 refer to a device and one or more processors and a storage that store programs that once the programs are executed by the processors perform the steps of method claims 1-7. Thus claims 8-14 comprise substantially similar subject matter as claims 1-7 and in light of the following are rejected along the same rationale. May teaches a device, storage and processor for storing programs (See Para 65-100, Fig. 7-8). 
With respect to claims 15-20, claims 15-20 refer to a non-transitory computer readable medium having a program stored therein that is executed by one or more processors to perform the steps of method claims 1-7. Thus claims 15-20 comprise substantially similar subject matter as claims 1-7 and in light of the following are rejected along the same rationale. May teaches a device, storage and processor for storing programs (See Para 65-100, Fig. 7-8).
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

    PNG
    media_image1.png
    709
    631
    media_image1.png
    Greyscale



Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN B THERIAULT whose telephone number is (571)272-5867. The examiner can normally be reached Monday -Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN B THERIAULT/             Primary Examiner, Art Unit 2179